 



Exhibit 10.50
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (this “Agreement”) is entered into as of the 21st
day of December, 2006, by and between Comstock Homebuilding Companies, Inc., a
Delaware corporation (“Comstock”), and The Merion Group, L.C. (“Consultant”).
     WHEREAS, Comstock desires that the Consultant provide certain consulting
services (the “Services”) related to The Eclipse on Center Park Condominium in
Arlington, Virginia (the “Condominium”) and other projects being developed by
Comstock in the Washington, D.C. metropolitan area, and Consultant has agreed to
provide such Services pursuant to the terms and conditions of this Agreement.
     NOW, THEREFORE, for and in consideration of the premises herein contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:
     1. Services. The Services shall be defined to include sales management,
marketing, and production coordination services related to the Condominium and
other existing and/or future projects of Comstock in the Washington, D.C.
metropolitan area, as designated by Comstock from time to time and shall involve
the Consultant providing an average of 20 hours of consultation time per week
during the Fixed Term (hereinafter defined). To facilitate Consultant’s
performance of the Services, Comstock shall provide Consultant, without charge,
with the use of an office and ancillary facilities within Comstock’s office
premises during the term of this Agreement.
     2. Consulting Fee.
     (a) In consideration of the Consultant providing the Services to Comstock,
Comstock agrees to pay to the Consultant a fee (the “Fixed Term Consulting Fee”)
in the amount of Twenty-Five Thousand Nine Hundred and No/100 Dollars
($25,900.00) per month during the first three (3) months of the Fixed Term, and
the amount of Fifteen Thousand Nine Hundred and No/100 Dollars ($15,900.00) per
month during the final three (3) months of the Fixed Term. Should Comstock elect
to terminate this Agreement at any time, Comstock shall nevertheless remain
obligated to pay the Fixed Term Consulting Fee to Consultant through the
expiration of the Fixed Term.
     (b) In the event Comstock requests, in writing, that the Consultant commit
time above and beyond those called for to perform the Services pursuant to
Section 1 herein (including without limitation those services described in
Section 6 of the Separation Agreement entered into by Comstock and Consultant as
of even date herewith), then the fee to be paid to Consultant (the “Additional
Fees”) in consideration of those additional hours shall be $200 per hour. The
Additional Fees shall be due and payable to Consultant within fifteen
(15) business days after Consultant submits an invoice therefor to Comstock.
     (c) Consultant shall keep time sheets memorializing the number of hours
spent and the Services provided for each calendar month during the term of this
Agreement.

1 of 4



--------------------------------------------------------------------------------



 



In the event Consultant spends fewer than 80 hours in a calendar month, then no
Additional Fees shall be earned by Consultant until Consultant has provided
Services for the number of hours necessary to make-up the deficit from the
previous month(s).
     (d) Comstock hereby agrees to reimburse Consultant for all costs incurred
by Consultant in carrying out its obligations under this Agreement, including,
without limitation, travel costs, so long as such costs were pre-approved in
writing (which may include e-mail) by Comstock.
     3. Agents and Commission. Comstock and the Consultant each warrant to the
other that neither had dealt with an agent, broker or finder with respect to the
transaction contemplated by this Agreement. In the event any claim for
commission or finder’s fee is brought by any person or entity as a consequence
of the transaction contemplated hereby, then the party whose acts give rise to
such claim shall indemnify and hold harmless the other party against any loss,
cost or expense of any nature, including, but not limited to, court costs and
reasonable attorneys’ fees, arising as a consequence of the claim for a
commission or fee.
     4. Representations and Warranties by Consultant. Consultant has the power
and authority to enter into this Agreement and perform its obligations
hereunder; the performance by Consultant of its obligations hereunder does not
and will not violate any law; and neither this Agreement nor the performance by
Consultant of its obligations hereunder violates any agreement or contract to
which Consultant is bound or a party. This Agreement is binding upon and
enforceable against Consultant in accordance with its terms, and the person
signing this Agreement on behalf of Consultant is authorized to do so.
     5. Indemnification. As specifically provided for and limited herby,
Consultant shall protect, defend, hold harmless, and indemnify Comstock and its
partners, affiliates, successors, heirs, assigns, directors, officers, employees
and agents from and against all claims, actions, liabilities, damages, losses,
costs and expenses (including court costs and attorneys’ fees) arising out of or
incidental to the performance by Consultant of any duties and obligations
pursuant to this Agreement, or any breach by Consultant of the representations
and warranties of Consultant under this Agreement; provided, however, that such
indemnification shall be strictly limited to the actual damages suffered and
shall in no event exceed the total compensation paid by Comstock to Consultant
hereunder. The foregoing indemnification shall survive the expiration or
termination of this Agreement and the purchase and sale of any property or
potential transaction for which Consultant has been retained hereunder.
     6. Term. The fixed term of this Agreement (the “Fixed Term”) shall commence
on January 1, 2007 and shall continue through June 30, 2007. It is understood
and agreed that Comstock may terminate this Agreement without cause upon
delivering written notice thereof to Consultant, whereupon the parties hereto
shall have no further liability to each other, except for the requirement in
Section 2 hereof regarding Comstock’s obligation to pay the Fixed-Term
Consultant Fee to Consultant through the expiration of the Fixed Term. Upon the
expiration of the Fixed Term, the parties hereto may agree to extend the term of
this Agreement on a month-to-month basis (the “Month-To-Month Term”). The
Month-To-Month Term may be terminated by either party hereto with or without
cause immediately upon delivery of written notice thereof from one party to the
other. Unless otherwise agreed to in writing by the parties hereto, the fees
charged by Consultant during the Month-To-Month Term shall be the same as the
Additional Fees.

2 of 4



--------------------------------------------------------------------------------



 



     7. Notice. All notices and other communications hereunder shall be in
writing and be deemed duly given if personally delivered, telecopied with proof
of receipt, or sent by nationally recognized overnight courier, or mailed by
certified mail, return receipt requested, postage prepaid:

     
If to Comstock:
  Comstock Homebuilding Companies Inc.
 
  11465 Sunset Hills Road, Suite 510
 
  Reston, Virginia 20190
 
  Attn: Christopher Clemente
 
  Telecopier (703) 760-1520
 
   
If to Consultant:
  William P. Bensten
 
  928 Mackall Avenue
 
  McLean, Virginia 22101
 
  Telecopier (703) 442-8714

The parties hereto shall be responsible for notifying each other of any change
of address.
     8. Assignment. Except for an assignment to an affiliate of Comstock, the
benefits hereunder are not assignable by either party without the written
consent of the other party.
     9. Construction of Agreement.
          a. This Agreement may be executed in several counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.
          b. Titles to paragraphs and subparagraphs are for convenience only and
are not intended to limit or expand the covenants and obligations expressed
thereunder.
          c. Time shall be of the essence with regard to all terms and
conditions of this Agreement.
          d. This Agreement contains the entire agreement among the parties
hereto with respect to the subject matter hereof. No change or modification of
this Agreement, or any waiver of the provisions hereof, shall be valid unless
same is in writing and signed by the parties hereto.
          e. Waiver of performance or satisfaction of timely performance or the
satisfaction of any condition, covenant, requirement, obligation or warranty by
one party shall not be deemed a waiver of the performance or satisfaction of any
other condition, covenant, requirement, obligation or warranty unless
specifically consented to in writing.
          f. This Agreement shall be construed in accordance with the laws of
the Commonwealth of Virginia, without regard to its conflicts of laws
principles.

3 of 4



--------------------------------------------------------------------------------



 



          g. Nothing contained herein is intended to make, nor be construed to
make, Comstock and Consultant as partners or joint venturers.
          h. If any term, covenant or condition of this Agreement or the
application thereof to any part shall be invalid or unenforceable, the remaining
terms, covenants and conditions or circumstances shall not be affected thereby,
and each term shall be valid and enforceable to the fullest extent permitted by
law.
          i. In the event any party is required to resort to litigation to
enforce its rights hereunder, the parties hereto agree that any judgment awarded
to the substantially prevailing party shall include all litigation expenses,
including reasonable attorneys’ fees and costs. The parties hereto hereby
consent to the jurisdiction of the Circuit Court of Fairfax County with regard
to any litigation arising out of this Agreement, and hereby waive their right to
a jury trial.
     WITNESS the following signatures and seals:

            COMSTOCK:

COMSTOCK HOMEBULDING COMPANIES, INC.,
a Delaware corporation, Manager
      By:   /s/ Christopher Clemente         Christopher Clemente        Chief
Executive Officer        CONSULTANT:
      By:   /s/ Willaim P. Bensten         William P. Bensten             

4 of 4